In a proceeding pursuant to CPLR article 78 to review a determination of the respondent Board of Zoning Appeals of the Town of Hempstead, dated December 1, 1987, which granted the applications of respondents Steven Pepe, Elvira Pepe, Arthur J. Ferro, and Patricia Ferro for area variances, the petitioners appeal from a judgment of the Supreme Court, Nassau County (DiNoto, J.), dated July 8, 1988, which dismissed the petition.
Ordered that the judgment is affirmed, with costs.
The respondent property owners submitted evidence establishing that if their applications were denied they would suffer substantial economic hardship (see, Matter of Cowan v Kern, 41 NY2d 591). Moreover, the expert presented by the respondent property owners and the petitioners’ expert who testified at the hearing were in agreement that the construction of an additional house would not adversely affect the public health, safety, morals or general welfare of the community (see, Matter of National Merritt v Weist, 41 NY2d 438). Thus, even *580though the hardship suffered by the respondent property owners was self-imposed, the Board was justified in granting the variances (see, Matter of National Merritt v Weist, supra; Matter of Cowan v Kern, supra).
We have examined the petitioners’ remaining contentions and find them to be without merit. Kunzeman, J. P., Rubin, Spatt and Balletta, JJ., concur.